Title: To John Adams from Philippe André Joseph de Létombe, 4 February 1781
From: Létombe, Philippe André Joseph de
To: Adams, John



Condé, haynaut Feby. 4th. 1781
Sir

I have answer’d, three days ago, at Paris the Letter I have been honour’d from your Excellency by the honourable James Searle Esqer. My heart is full of gratitude and desires nothing more than to deserve to be instructed with your Excellency’s absolute confidence.

I shall be at Paris Saturday next. Will sett out for Brest at the End of the following week from whence I hope to sail towards Phyladelphia and Boston, as soon as winds will permit it. I beg your Excellency to send me his Commands at Paris directely and take the Liberty to remind, I have promises of letters for Madam Adam’s, honorable Samuel Adam, doctor Cooper &c. Any thing wich your Excellency will prescribe me to do or to say in America, you my depend upon, I shall omit none being desirous to give proofs by facts of all the sentiments of attachement and Respect with which I am Yours Excellency’s most obedient and most humble servant

De Létombe


P.S. honorable Laurens and colonel Palfrey Consul général were expected every moment and there was no News of them.
Your Excellency may direct his Letters to me Either at M. Dana, or to myself at Paris, but I begg it to be done without any delay.

